DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 18 March 2021
Claims 1, 4-8 have been amended.
Claims 2-3, 9-51 have been canceled.
Claims 52-63 are new.
Claims 1, 4-8, 52-63 are currently pending and have been examined.
Claims 1, 4-8, 52-63 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments regarding the Drawing Rejection have been fully considered and they are persuasive due to Applicant’s amendments.  The rejection in the previous office action is withdrawn.
Applicant’s arguments regarding the Claim Objections have been fully considered and they are persuasive.  The objections in the previous office action is withdrawn.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 2, Applicant submits that the claims are directed to patent-eligible subject matter.  Examiner respectfully disagrees.

Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition - see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Here, the recited limitations do not meet the criteria above. Rather, they meet or are interpreted as limitations that are not indicative of integration into a practical application, such as:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The 
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1, 4-8, 52-62 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8, 52-63 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps; Claim 52 is directed to a system comprising a series of components; and Claim 58 is directed to a non-transitory computer-readable medium comprising a series of operations. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1, 4-8, 52-63, the independent claims (Claims 1, 52, and 58) are directed, in part, to identifying and communicatively targeting financial devices to promote recurring transactions, receiving financial device data for a plurality of transactions associated with a plurality of financial devices over a sample time period, the financial device data comprising at 
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “processor,” “computer,” “a non-transitory computer-readable medium,” “financial devices,” “server computer,” “a system,” and “computer program product” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computing device to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 4-8, 53-57, 59-63 directed to explaining more about the identification steps.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 52, 54-58, 60-63 are rejected under 35 U.S.C. 103 as being unpatentable over Winters et al. (US 2014/0304130 A1) hereinafter Winters, in view of  Dalton et al. (US 10,699,289 B1) hereinafter Dalton.
Claims 1, 52, 58 
Winters discloses the following limitations:
(Currently Amended) A computer-implemented method for identifying and communicatively targeting financial devices to promote recurring transactions, the method comprising: (see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109]-[0111] [0117] [0118] [0126] [0143] [0144] [0244] [0264]-[0266] [0253]-[0254].  Winters discloses generating an aggregated spending profile that examines various spending statistics of a user.  The data from the recurrent transactions is also examined.  Based on the user’s spending data, specific advertisement data is presented to the user (i.e., targeting credit cards or financial devices/mobile devices that have financial accounts on them).
(a) receiving, with at least one processor, financial device data for a plurality of transactions associated with a plurality of financial devices over a sample time period, the financial device data comprising at least one of the following parameters for each financial device of the plurality of financial devices: transaction time, transaction count, transaction amount, merchant category, transaction type, or any combination thereof; (see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109]-[0111] [0117] [0118] [0126] [0143] [0144] [0244] [0264]-[0266] [0253] [0254].  Winters discloses each transaction record for a particular 
(b) identifying, with the at least one processor, at least one target financial device from the financial device data based at least partially on at least one of the parameters having a value in a specified range for the at least one parameter, the value at least partially correlated with a propensity of the at least one target financial device to engage in recurring transactions; (see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109]-[0111] [0117] [0118] [0126] [0143] [0144] [0244] [0264] -[0266] [0253] [0254].  Winters discloses
 (c) receiving, with the at least one processor, identification data of at least one target financial device holder associated with the at least one identified target financial device;(see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109]-[0111] [0117] [0118] [0126] [0143] [0144] [0244] [0253] [0254] [0264]-[0266].  Winters discloses identifying a customer in a targeted group that is likely to engage in a recurring transaction based on one or more of the parameters in order to target sending a specific advertisement to a specific customer in order to engage the customer to return to a specific merchant.  Also, Winters discloses that a lookup table is stored in a data warehouse that allows the system to identify to which customer the targeted advertisement should be sent to at an appropriate time.  
(d) automatically generating and transmitting at least one communication to the at least one target financial device holder; 
(e) determining, with the at least one processor, at least one reactive financial device holder from the at least one target financial device holder that engaged in at least one new recurring transaction during a second sample time period; (see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109]-[0111] [0117] [0118] [0126] [0143] [0144] [0244] [0264] [0266].  Winters discloses examining for any recurrent transactions.). 
(f) based at least partially on the determination of the at least one reactive financial device holder, modifying a method of communication with the at least one target financial device holder; and (see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109]-[0111] [0117] [0118] [0126] [0143] [0144] [0244] [0264] [0266].  Winters discloses choosing the date and advertisement based on the user’s spending habits.). 
 repeating steps (b) through (f) at predefined intervals.  (see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109]-[0111] [0117] [0118] [0126] [0143] [0144] [0244] [0264] [0266].  Winters discloses

Winters teaches the limitations shown above.  Winters fails to specifically disclose identifying a targeted financial device and determining a reactive financial device in a second time period that engaged in a new recurring transaction.
However, Dalton discloses the following limitations:
(e) determining, with the at least one processor, at least one reactive financial device holder from the at least one target financial device holder that engage in at least one new recurring transaction during a second sample time period; (see at least column14 lines 18-28; column 12 line 31-column 13 line 13; column 10 lines 37-60; column 7 line 28-column 8 line 6; column 11 lines 42-column 12 line 6; column 9 line 6-column 10 line 21 . Dalton discloses transaction-related data is also collected and examined. The transaction data may be used to determine 
(f) based at least partially on the determination of the at least one reactive financial device holder, modifying a method of communication with the at least one target financial device holder; and (see at least column 9 line6-column 10 line 21; column14 lines 18-28; column 12 line 31-column 13 line 13; column 10 lines 37-60; column 7 line 28-column 8 line 6; column 11 lines 42-column 12 line 6; column 10 line 7-21. Dalton discloses that a payment message may be sent after a user enters a specific store.  Therefore, the communication date may be modified based on a new transaction that is being used with a specific payment account.). 
 repeating steps (b) through (f) at predefined intervals.  (see at least column14 lines 18-28; column 12 line 31-column 13 line 13; column 10 lines 37-60; column 7 line 28-column 8 line 6; column 11 lines 42-column 12 line 6; column 10 line 6-21 . Dalton discloses that the message send logic may send a payment message after having examined the user’s activity) based on occurrences of an event.  For example, the message send logic may send a message (and thus examine the user’s activity) based on recurring purchases, such as a periodic loan payment.  Therefore, since periodic loan payments are due at predefined intervals, the user’s financial activity may be monitored at predefined periodic intervals.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction spending profiles of Winters to incorporate the 

Claims 5, 54, 60
Winters/Dalton disclose the limitations shown above.  Further, Winters discloses:
 (Currently Amended) The computer-implemented method of claim 1, wherein the financial device data comprises at least the transaction type parameter, and the identification in step (b) comprises, for each financial device of the plurality of financial devices: determining, with the at least one processor, a number of transactions completed online in a period of time less than or equal to the sample time period; comparing, with the at least one processor, the number of transactions completed online to a predetermined threshold count; and based at least partially on the comparison, designating the financial device as a target financial device of the at least one target financial device.  (see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109]-[0111] [0117] [0118] [0126] [0143] [0144] [0244] [0264] [0266] [0313].  Winters discloses identifying to which customer to send a targeted advertisement to (i.e., send a financial device since financial accounts are on customer’s cellular devices) includes examining collected financial data.  Winter discloses determining a number of transactions completed online during a period of time, comparing the number of transactions to a predetermined number, and designating an advertisement to be sent to a targeted user’s cellular device if that user is in a designated targeted group.). 

Claims 6, 55, 61
Winters/Dalton disclose the limitations shown above.  Further, Winters discloses:
 (Currently Amended) The computer-implemented method of claim 1, wherein the financial device data comprises at least the transaction type parameter, and 50E6645.DOCxPage 4 of 19Application No. 16/612,547 Paper Dated: March 18, 2021 In Reply to USPTO Correspondence of January 21, 2021 Attorney Docket No. 8223-1907187 (2260US02) the identification in step (b) comprises, for each financial device of the plurality of financial devices: determining, with the at least one processor, a number of face-to-face transactions completed in a period of time less than or equal to the sample time period; comparing, with the at least one processor, the number of face-to-face transactions completed to a predetermined threshold count; and based at least partially on the comparison, designating the financial device as a target financial device of the at least one target financial device.  (see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109]-[0111] [0117] [0118] [0126] [0143] [0144] [0235] [0236] [0264] [0266].  Winters discloses when analyzing the financial data, determine  a number of transactions completed in a physical store during a specific time period, compare the number of transactions completed to a predetermined threshold count, and designate a specific advertisement to be sent to the user (and the user’s cellular device) based on whether the user is in the targeted  number.). 

Claims 7, 56, 62
Winters/Dalton disclose the limitations shown above.  Further, Winters discloses:
 (Currently Amended) The computer-implemented method of claim 1, wherein the financial device data comprises at least the transaction amount parameter, and the identification in step (b) comprises, for each financial device of the plurality of financial devices: determining, with the at least one processor, a total transaction amount for all transactions completed in a period of time less than or equal to the sample time period; comparing, with the at least one processor, the total transaction amount to a predetermined threshold amount; and based at least partially on the comparison, designating the financial device as a target financial device of the at least one target financial device.  (see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109]-[0111] 0117] [0118] [0126] [0143] [0144] [0264]-[0266].  Winters discloses analyzing the transaction data in order to group customers who have spent a specific amount above a determined threshold.  An advertisement will be sent to that user in order to entice the customer to return and spend more at a later date.). 

Claims 8, 57, 63
Winters/Dalton disclose the limitations shown above.  Further, Winters discloses:
 (Currently Amended) The computer-implemented method of claim 1, wherein the financial device data comprises at least the merchant category parameter, and the identification in step (b) comprises, for each financial device of the plurality of financial devices: determining, with the at least one processor, a total number of transactions completed in a period of time less than or equal to the sample time period with merchants being designated in one or more of the following merchant categories: retail, restaurant, utility, recreation, entertainment, or any combination thereof; 50E6645.DOCxPage 5 of 19Application No. 16/612,547 Paper Dated: March 18, 2021 In Reply to USPTO Correspondence of January 21, 2021 Attorney Docket No. 8223-1907187 (2260US02) comparing, with the at least one processor, the total number of transactions to a predetermined threshold count; and based at least partially on the comparison, designating the financial device as a target financial device of the at least one target financial device.  (see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109]-[0111] 0117] [0118] [0126] [0143] [0144] [0264]-[0266].  Winters discloses determining a total number of transactions completed from the transaction data, comparing the number of transaction to a predetermined threshold count, and designating a customer as a target audience for a particular advertisement to be delivered to a customer.). 

Claims 4, 53, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Winters et al. (US 2014/0304130 A1) hereinafter Winters, in view of  Dalton et al. (US 10,699,289 B1) hereinafter Dalton, in view of Ganesh et al. (US 6,192,377 B1) hereinafter Ganesh.
Claims 4, 53, 59
Winters/Dalton disclose the limitations shown above.  Further, Winters discloses:
 (Currently Amended) The computer-implemented method of claim 1, wherein the financial device data comprises at least the transaction time parameter, and the identification in step (b) comprises, for each financial device of the plurality of financial devices: determining, with the at least one processor, a transaction time of a most recent transaction completed by the financial device; determining, with the at least one processor, a current time; comparing, with the at least one processor, the transaction time of the most recent transaction to the current time; and based at least partially on the comparison, designating the financial device as a target financial device of the at least one target financial device.  (see at least [0075]-[0084] [0088]-[0093] [0100] [0103] [0106] [0109] [0110] [0111] [0117] [0118] [0126] [0143] [0144] [0264]-[0266]).  Winters discloses a method of gathering and analyzing transaction data in order to send targeted advertisements to specific customers (which promotes a recurring transaction).  Transaction data is collected, stored, and analyzed in order to group customers into targeted groups in order to group customers into targeted groups in order to send a proper advertisement that appeals to that targeted group’s shopping behavior.  This transaction data is also analyzed in order to predict the probability of a repeated transaction (i.e., recurring transaction). The analyzed transaction data may be divided based on various parameters, such as setting specific time intervals.).


Yet, Ganesh discloses the following limitations:
(Currently Amended) The computer-implemented method of claim 1, wherein the financial device data comprises at least the transaction time parameter, and the identification in step (b) comprises, for each financial device of the plurality of financial devices: determining, with the at least one processor, a transaction time of a most recent transaction completed by the financial device; determining, with the at least one processor, a current time; comparing, with the at least one processor, the transaction time of the most recent transaction to the current time; and based at least partially on the comparison, designating the financial device as a target financial device of the at least one target financial device (see at least .  Ganesh discloses column 4 line 66-column 5 line 15; column 7 lines 33-48; column 8 lines 27-33; column 9 lines 4-11.  Ganesh discloses transaction summary data is gathered that specifics multiples different times of transactions.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the advertisement (i.e., recurring transaction) process of Winters/Dalton to incorporate the teachings of Ganesh and specifically disclose analyzing the times of the transactions because doing so would ensure that the latest numbers were current (see at least Ganesh column 4 line 66-column 5 line 36; column 1 line 43-column 2 line 6; column 8 lines 27-33).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060.  The examiner can normally be reached on Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        

/HANI M KAZIMI/Primary Examiner, Art Unit 3691